,„ r ,4
7.1m                                                                                                   05/20/2020



                                                                                                  Case Number: DA 20-0204




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       No. DA 20-0204

   HSBC BANK USA,NATIONAL
   ASSOCIATION AS TRUSTEE FOR
   WELLS FARGO ASSET SECURITIES
   CORPORATION, MORTGAGE PASS-                           ORDER GRANTING
   THROUGH CERTIFICATES,SERIES                        MOTION FOR EXTENSION OF
   2007-7, its successors in interest and/or                   TIME
   assigns,
                 Plaintiff and Appellee.
           VS.                                                                     FILED
                                                                                   MAY 20 2020
   NICK NICKERSON and DONNA
   NICKERSON,                                                                   Bowen Greenwood
                                                                              Clerk of Supreme Court
                                                                                 State of Montana
                 Defendants and Appellants,




           Pursuant to Rule 26(1), M. R. App. P., Appellants are given an extension of

   tiine, to and including June 17th, 2020,in which to file their response to HSBC's

   Motion to Dismiss Appeal.
                       `I`N^
           Dated this ZO     day of                                  ,2020.




                              Order Granting Motion for Extension of Time
                                              Page 1 of 1

     c.d                                                                                      d 0:90 OZ 86/ieW